Case: 4:20-cr-00132-RWS-JMB Doc. #: 2 Filed: 02/20/20 Page: 1 of 3 PageID #: 6
                                                                                          FILED

                                                                                       FEB 2 0 2020
                                                                                     U.S. DISTRICT COURT
                                                                                   EASTERN DISTRICT OF MO
                                                                                           ST. LOUIS
                                   UNITED STATES DISTRICT COURT                     SUPPRESSED
                                   EASTERN DISTRICT OF MISSOURI
                                         EASTERN DIVISION


  UNITED STATES OF AMERICA,                           )
                                                      )
  Plaintiff,                                          )~~~~~~~~~~~~~~--------
                                                      )
  v.
                                                      j 4:20CR132 RWS/JMB
  CAMERON H. SANCHEZ,                                 )
                                                      )
  Defendant.                                          )


                                            INDICTMENT

                                              COUNT I

         The Grand Jury charges that:

         At all times pertinent to the charges in this indictment:

         1. Federal law defined the term:

         (a) "minor" to mean any person under the age of eighteen years (18 U.S.C. § 2256(a));

         (b) "sexually explicit conduct" to mean actual or simulated

                (i) sexual intercourse, including genital-genital, oral-genital, anal-genital, or oral-

                anal, whether between persons of the same or opposite sex,

                (ii) bestiality,

                (iii) masturbation,

                (iv) sadistic or masochistic abuse, or

                (v) lascivious exhibition of the genitals or pubic area of any person (18 U.S.C.

                § 2256(2)(A)); and
Case: 4:20-cr-00132-RWS-JMB Doc. #: 2 Filed: 02/20/20 Page: 2 of 3 PageID #: 7


        (c) "computer" to mean an electronic, magnetic, optical, electrochemical or other high

speed data processing device performing logical, arithmetic or storage functions, including any

data storage facility or communications facility directly related to or operating in conjunction

with such device. (18 U.S.C. § 2256(6)).

        (d) "child pornography" to mean any visual depiction, including any photograph, film,

video, picture,· or computer or computer-generated image or picture, whether made or produced

by electronic, mechanical, or other means, of sexually explicit conduct, where--

                 (A) the production of such visual depiction involves the use of a minor engaging

                 in sexually explicit conduct; or

                 (B) such visual depiction has been created, adapted, or modified to appear that an

identifiable minor is engaging in sexually explicit conduct. (18 U.S.C. § 2256(8)).

2.      The "Internet" was, and is, a computer communications network using interstate and

foreign lines to transmit data streams, including data streams used to store, transfer and receive

graphic files.

3. Between on or about December 8, 2019, and on or about February 13, 2020, in the Eastern

District of Missouri, and elsewhere,

                                        CAMERON H. SANCHEZ

the Defendant herein, did knowingly distribute material that contained image files of child

pornography using any means and facility of interstate and foreign commerce, to wit the Defendant

knowingly distributed image files of child pornography via the internet, to include but not limited

to the following:

     a. "20191208_212244_HDR.JPEG," a graphic image file depicting a prepubescent minor

        child exhibiting his genitals and anus as the focus of the image;
                                                  2
    Case: 4:20-cr-00132-RWS-JMB Doc. #: 2 Filed: 02/20/20 Page: 3 of 3 PageID #: 8


       b. "2019-12-08_ 23-22-03_EST_1.jpg," a graphic image file depicting a prepubescent minor
           child exhibiting his genitals and anus as the focus of the image; and
       c. "2019-12-09_19-07-3 5_EST_ l.jpg,"" a graphic image file depicting a prepubescent minor
           exhibiting his genitals as the focus of the image with an adult hand in the image;
    in violation of 18 U.S.C. § 2252A(a)(2).



                                                 A TRUE BILL.



                                                 FOREPERSON


       JEFFREY B JENSEN
       United States Attorney




j
       JILLIAN S. ANDERSON, #53918(MO)
       Assistant United States Attorney
       jillian.anderson@usdoj.gov




                                                    3
